Fourth Court of Appeals
                                San Antonio, Texas
                                      June 18, 2018

                                   No. 04-16-00755-CV

            IN THE ESTATE OF AMINITA PEREZ-MUZZA, DECEASED,

                 From the County Court at Law No 2, Webb County, Texas
                           Trial Court No. 2007PB7000089 L2
                         Honorable Jesus Garza, Judge Presiding


                                     ORDER
Sitting:     Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Irene Rios, Justice

     The panel has considered the appellant’s motion for rehearing and the motion is
DENIED.

                                               _________________________________
                                               Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of June, 2018.



                                               ___________________________________
                                               KEITH E. HOTTLE,
                                               Clerk of Court